Exhibit 10.1

FOURTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT

AND FIRST AMENDMENT TO SECURITY AGREEMENT

This FOURTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT AND FIRST AMENDMENT TO
SECURITY AGREEMENT (this “Amendment”) is dated as of July 28, 2020 and is
entered into by and among PETIQ, LLC, an Idaho limited liability company (the
“Borrower”), the Guarantors party hereto, ARES CAPITAL CORPORATION and each
other Lender party hereto (consisting of the Required Lenders) and ARES CAPITAL
CORPORATION, as the administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Existing Credit Agreement (as defined below)
after giving effect to this Amendment.

RECITALS

WHEREAS, the Borrower, Ares Capital Corporation and the Lenders party thereto
and the Administrative Agent have entered into that certain Amended and Restated
Term Loan Credit Agreement, dated as of July 8, 2019 (as amended by the Second
Amendment to the Term Loan Credit Agreement dated as of May 14, 2020 and the
Third Amendment to Term Loan Credit Agreement dated as of July 9, 2020 and as
further amended, restated, amended and restated, supplemented, or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Borrower has requested that the Lenders (i) amend the Existing
Credit Agreement on the terms set forth herein (such Existing Credit Agreement,
as hereby amended on the Amendment Effective Date (as defined below), the
“Amended Credit Agreement”) and (ii) amend that certain Security Agreement,
dated as of January 17, 2018, by and among the Borrower, each Grantor party
thereto and the Administrative Agent (the “Existing Security Agreement” and as
hereby amended on the Amendment Effective Date, the “Amended Security
Agreement”); and

WHEREAS, on the Amendment Effective Date, the Lenders party hereto (consisting
of the Required Lenders) are willing to agree to the amendments requested by the
Borrower, on the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the Borrower, the Guarantors party hereto, the Lenders party
hereto (consisting of the Required Lenders) and the Administrative Agent hereby
agree as follows:

Amendments

Subject to the satisfaction of the conditions set forth in Section 3 of this
Amendment, on the Amendment Effective Date, each of the Existing Credit
Agreement and the Existing Security Agreement is hereby amended as follows:

The following new definitions are hereby added to Section 1.01 of the Existing
Credit Agreement in the appropriate alphabetical order:

“Fourth Amendment” means that certain Fourth Amendment to the Amended and
Restated Credit Agreement, dated as of the Fourth Amendment Effective Date, by
and among the Borrower, the Guarantors party thereto, the Lenders party thereto
and the Administrative Agent.

“Fourth Amendment Effective Date” means the date on which the Fourth Amendment
became effective in accordance with its terms and conditions, such date being
July 28, 2020.

--------------------------------------------------------------------------------

“New Headquarters” means the new corporate headquarters of the Credit Parties to
be located at 230 E. Riverside Drive, Eagle, Idaho 83616 and whose construction
is expected to be completed by July 12, 2021.

“New Headquarters Completion Date” means the date on which the construction of
the New Headquarters is completed and all required certificates of occupancy are
issued.

“New Headquarters Real Estate Assets” means (a) the parcel on which the New
Headquarters sits, (b) the New Headquarters itself and (c) any fixtures attached
thereto.

“Option Parcel” means the 3.47+ acre portion of Parcel #R5760250170 as outlined
in that certain Option Agreement, by and between the Borrower, Eagle River
L.L.C. and First American Title Insurance Company, as escrow agent.

The following definition in Section 1.01 of the Existing Credit Agreement is
hereby amended and restated in its entirety as set forth below:

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, each Note, each Security
Document, the Fee Letter, each Subordination Agreement, each Compliance
Certificate, the ABL Intercreditor Agreement, any Junior Lien Intercreditor
Agreement, any Pari Passu Intercreditor Agreement, any agreement creating or
perfecting rights in cash collateral pursuant to the provisions of Section 2.14
(but specifically excluding any Secured Cash Management Agreement and Secured
Hedge Agreement), and each other agreement, document or instrument delivered by
any Credit Party in connection with any Loan Document, whether or not
specifically mentioned herein or therein.

Section 7.02(q) of the Existing Credit Agreement is hereby amended by replacing
“andˮ with “;ˮ at the end thereof;

Section 7.02(r) of the Existing Credit Agreement is hereby amended by replacing
“.ˮ with “andˮ at the end thereof;

Section 7.02 of the Existing Credit Agreement is hereby amended by adding clause
(s) as set forth below:

(s)Indebtedness of the Credit Parties and their Restricted Subsidiaries incurred
in connection with the construction of the New Headquarters Real Estate Assets
in an aggregate amount not to exceed $14,500,000 and any Permitted Refinancing
thereof.

Section 7.03(a)(xii) of the Existing Credit Agreement is hereby amended by
replacing “andˮ with “;ˮ at the end thereof;

Section 7.03(a)(xiii) of the Existing Credit Agreement is hereby amended by
replacing “.ˮ with “andˮ at the end thereof;

Section 7.03(a) of the Existing Credit Agreement is hereby amended by adding
clause (xiv) as set forth below:

(xiv)first priority Liens securing on the New Headquarters Real Estate Assets
permitted pursuant to Section 7.02(s).

--------------------------------------------------------------------------------

The definition of “Material Owned Real Estate” set forth in Section 1.02 of the
Existing Security Agreement is hereby amended and restated in its entirety to
read as follows:

“Material Owned Real Estate” shall mean any Real Estate, or group of related
tracts of Real Estate, acquired (whether in a single transaction or a series of
transactions) or owned in fee by any Credit Party, in each case, in respect of
which the fair market value (including the fair market value of improvements
owned or leased by such Credit Party and located thereon) on such date of
determination exceeds $5,000,000; provided, for all purposes under the Loan
Documents, the New Headquarters Real Estate Assets and the Option Parcel shall
not be considered related tracts of Real Estate.

Conditions to Effectiveness

This Amendment shall become effective as of the date hereof only upon the
satisfaction or waiver of all of the conditions precedent (the date of
satisfaction or waiver of such conditions being referred to herein as the
“Amendment Effective Date”) set forth below have been satisfied:

Amendment. The Administrative Agent shall have received counterparts of this
Amendment executed and delivered by each of the (i) Borrower and each other
Guarantor party hereto and (ii) the Lenders party hereto (consisting of the
Required Lenders);

Amendment to ABL Credit Agreement. The Administrative Agent shall have received
a copy of a fully executed amendment to the ABL Credit Agreement, in form and
substance reasonably satisfactory to the Required Lenders;

Default. No Default or Event of Default shall have occurred and be continuing at
the time of incurrence of this Amendment or the transactions contemplated hereby
or could result therefrom;

Closing Certificate. The Administrative Agent shall have received a customary
certificate, dated as of the Amendment Effective Date, signed by a chief
executive officer, chief financial officer or another senior officer of the
Borrower, confirming compliance with the conditions precedent set forth in
clauses (c) and (e) of this Section 3 has been satisfied;

Representations and Warranties. Each of the representations and warranties made
by any Credit Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the date hereof as if made on and
as of such date except, (i) to the extent that such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such date and (ii) that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects; and

Fees and Expenses. The Borrower shall have paid all reasonable documented
out-of-pocket expenses incurred by the Administrative Agent (including the
reasonable and documented fees, charges and disbursements of counsel) in
connection with this Amendment, to the extent invoiced three (3) Business Days
prior to the Amendment Effective Date (except as otherwise reasonably agreed by
the Borrower).

Post-Closing Obligation

On or prior to the date that is forty-five (45) days after the New Headquarters
Completion Date or such later date as may be agreed by the Administrative Agent
in its reasonable discretion, the Borrower shall (i) enter into a second
priority Mortgage over the New Headquarters Real Estate Assets with the
Administrative Agent and (ii) otherwise comply with Section 6.12(b) of the
Amended Credit Agreement as

--------------------------------------------------------------------------------

it relates to the New Headquarters Real Estate Assets, including the delivery of
a title insurance policy, surveys, flood hazard determination forms and (if
applicable) flood insurance, and other documentation that the Administrative
Agent shall reasonably require, which each shall be in form and substance
reasonably acceptable to the Administrative Agent; provided that such Mortgage
may be subject to a customary lien subordination agreement in favor of the
holder(s) of the Lien described in Section 7.03(a)(xiv) of the Amended Credit
Agreement to the extent required by such holder(s); provided further, this
Section 3 shall replace in full all obligations of the Borrower with respect to
the New Headquarters Real Estate Assets under Section 6.12(b) of the Amended
Credit Agreement.

Reaffirmation, Acknowledgment and Consent

The Borrower hereby confirms its pledges, grants of security interests and other
obligations, as applicable, under and subject to the terms of each of the Loan
Documents to which it is party, and agrees that, notwithstanding the
effectiveness of this Amendment or any of the transactions contemplated hereby,
such pledges, grants of security interests and other obligations, and the terms
of each of the Loan Documents to which it is a party, as supplemented in
connection with this Amendment and the transactions contemplated hereby, are not
impaired or affected in any manner whatsoever and shall continue to be in full
force and effect and shall continue to secure all the Obligations.  

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Existing Credit Agreement, the Existing Security Agreement and this
Amendment and consents to the amendments to the Existing Credit Agreement and
the Existing Security Agreement effected pursuant to this Amendment.  Each
Guarantor hereby confirms its guarantees, pledges, grants of security interests
and other obligations under and subject to the terms of each of the Loan
Documents to which it is party, and agrees that, notwithstanding the
effectiveness of this Amendment or any of the transactions contemplated hereby,
such guarantees, pledges, grants of security interests and other obligations,
and the terms of each of the Loan Documents to which it is a party, as modified
or supplemented in connection with this Amendment and the transactions
contemplated hereby, are not impaired or affected in any manner whatsoever and
shall continue to be in full force and effect and shall continue to secure all
the Obligations.  

Each Guarantor acknowledges and agrees that each Loan Document to which it is a
party or otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment.

Miscellaneous

Reference to and Effect on the Credit Agreement and the other Loan Documents.

On and after the Amendment Effective Date, each reference in the Existing Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Existing Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement,” “thereunder,” “thereof” or words
of like import referring to the Existing Credit Agreement, shall mean and be a
reference to the Amended Credit Agreement.

On and after the Amendment Effective Date, each reference in the Existing
Security Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import referring to the Existing Security Agreement, and each reference
in the other Loan Documents to the “Security Agreement,” “thereunder,” “thereof”
or words of like import referring to the Existing Security Agreement, shall mean
and be a reference to the Amended Security Agreement.

--------------------------------------------------------------------------------

Except as specifically amended by this Amendment, the Existing Credit Agreement,
the Existing Security Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed.

Loan Document.  This Amendment shall constitute a Loan Document under the terms
of the Amended Credit Agreement.

Non-Reliance on Administrative Agent. Each Lender acknowledges that it has
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Amendment.  Each
Lender also acknowledges that it will, without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own credit
decisions in taking or not taking action under or based upon this Amendment, the
Amended Credit Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.

No Novation.  By its execution of this Amendment, each of the parties hereto
acknowledges and agrees that the terms of this Amendment do not constitute a
novation, but, rather, an amendment of the terms of a pre-existing Indebtedness
and related agreement, as evidenced by the Amended Credit Agreement.

Headings.  Section and Subsection headings in this Amendment are included for
convenience of reference only and shall not affect the interpretation of this
Amendment.

Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD OF CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW.  The
provisions of Sections 10.04 and 10.14(b), (c), (d) and (e) of the Amended
Credit Agreement are incorporated by reference herein and made a part hereof.

Counterparts.  This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to this Amendment or any document to be signed in connection with this
Amendment and the transactions contemplated hereby shall be deemed to include
electronic signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other state laws based on the Uniform Electronic
Transactions Act, and the parties hereto consent to conduct the transactions
contemplated hereunder by electronic means.

Severability.  If any provision of this Amendment is held to be illegal, invalid
or unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impacted thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in

--------------------------------------------------------------------------------

a particular jurisdiction shall not invalidate or render unenforceable such
provisions in any other jurisdiction.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.



Borrower:





PETIQ, LLC, an Idaho limited liability company

By: /s/ McCord Christensen

Name: McCord Christensen

Title: Chief Executive Officer





--------------------------------------------------------------------------------

Guarantors:

PETIQ HOLDINGS, LLC, a Delaware limited liability company

By: /s/ McCord Christensen

Name: McCord Christensen

Title: Chief Executive Officer

TRUE SCIENCE HOLDINGS, LLC, a Florida limited liability company

By: /s/ McCord Christensen

Name: McCord Christensen

Title: Chief Executive Officer

TRURX LLC, an Idaho limited liability company

By: /s/ McCord Christensen

Name: McCord Christensen

Title: Chief Executive Officer

--------------------------------------------------------------------------------

TRU PRODIGY, LLC, a Texas limited liability company



By: /s/ McCord Christensen

Name: McCord Christensen

Title: Chief Executive Officer

COMMUNITY VETERINARY CLINICS, LLC, a Delaware limited liability company

By: /s/ McCord Christensen

Name: McCord Christensen

Title: Chief Executive Officer

PET SERVICES OPERATING, LLC, a Delaware limited liability company

By: /s/ McCord Christensen

Name: McCord Christensen

Title: Chief Executive Officer

VIP PETCARE, LLC, a California limited liability company

By: /s/ McCord Christensen

Name: McCord Christensen

Title: Chief Executive Officer

--------------------------------------------------------------------------------

PAWSPLUS MANAGEMENT, LLC, a Delaware limited liability company

By: /s/ McCord Christensen

Name: McCord Christensen

Title: Chief Executive Officer



COMMUNITY CLINICS, INC., a California corporation

By: /s/ McCord Christensen

Name: McCord Christensen

Title: Chief Executive Officer



PETIQ MFG, LLC (F/K/A HBH

ENTERPRISES LLC),

a Utah limited liability company

By: /s/ McCord Christensen

Name: McCord Christensen

Title: Chief Executive Officer



SERGEANT’S PET CARE PRODUCTS, LLC.,

a Michigan limited liability company



By: /s/ McCord Christensen

Name: McCord Christensen

Title: Chief Executive Officer



SPC TRADEMARKS, LLC,

a Texas limited liability company

--------------------------------------------------------------------------------

By: /s/ McCord Christensen

Name: McCord Christensen

Title: Chief Executive Officer





VELCERA, LLC.,

a Delaware limited liability company





By: /s/ McCord Christensen

Name: McCord Christensen

Title: Chief Executive Officer



--------------------------------------------------------------------------------

ARES CAPITAL CORPORATION, as Administrative Agent and a Lender

By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory

--------------------------------------------------------------------------------

LENDERS:

ARES CAPITAL CORPORATION



By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory

CADEX CREDIT FINANCING, LLC



By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory

ARES JASPER FUND HOLDINGS, LLC

By: Ares Capital Management LLC, as servicer



By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory

ARES ND CSF HOLDINGS LLC

By: Ares Capital Management LLC, as servicer



By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory

ARES CREDIT STRATEGIES INSURANCE DEDICATED FUND SERIES INTERESTS OF THE SALI
MULTI-SERIES FUND, L.P.

By: Ares Management LLC, its investment subadvisor

By: Ares Capital Management LLC, as subadvisor



By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory







--------------------------------------------------------------------------------

ARES CSIDF HOLDINGS, LLC

By: Ares Capital Management LLC, as servicer



By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory

AC AMERICAN FIXED INCOME IV, L.P.

By: Ares Capital Management LLC, its investment manager



By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory

FEDERAL INSURANCE COMPANY

By: Ares Capital Management LLC, its investment manager



By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory

NATIONWIDE LIFE INSURANCE COMPANY

By: Ares Capital Management LLC, its investment manager



By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory

NATIONWIDE MUTUAL INSURANCE COMPANY

By: Ares Capital Management LLC, its investment manager



By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory

--------------------------------------------------------------------------------

GREAT AMERICAN LIFE INSURANCE COMPANY

By: Ares Capital Management LLC, its investment manager



By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory

GREAT AMERICAN INSURANCE COMPANY

By: Ares Capital Management LLC, its investment manager



By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory

BOWHEAD IMC LP

By: Ares Capital Management LLC, its investment manager



By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory

AN CREDIT STRATEGIES FUND, L.P.

By: Ares Capital Management LLC, its investment manager



By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory

DIVERSIFIED LOAN FUND – PRIVATE DEBT A S.A R.L

By: Ares Management Limited, its portfolio manager

By: Ares Capital Management LLC, its subadvisor



By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory

--------------------------------------------------------------------------------

SA REAL ASSETS 20 LIMITED

By: Ares Management LLC, its investment manager

By: Ares Capital Management LLC, its subadvisor



By: /s/ Scott Lem

Name: Scott Lem

Title: Authorized Signatory

AO MIDDLE MARKET CREDIT L.P.

By: Ares Capital Management LLC, its investment manager



By: /s/ K Patel

Name: K. Patel

Title: Director

By: /s/ Jeremy Ehrlich

Name: Jeremy Ehrlich

Title: Director





















--------------------------------------------------------------------------------

IVY HILL MIDDLE MARKET CREDIT FUND XV, LTD.

By: Ivy Hill Asset Management, L.P., as Asset Manager



By: /s/ Kevin Braddish

Name: Kevin Braddish

Title: Authorized Signatory

IVY HILL MIDDLE MARKET CREDIT FUND XIV, LTD.

By: Ivy Hill Asset Management, L.P., as Asset Manager



By: /s/ Kevin Braddish

Name: Kevin Braddish

Title: Authorized Signatory

IVY HILL MIDDLE MARKET CREDIT FUND XII, LTD.

By: Ivy Hill Asset Management, L.P., as Asset Manager



By: /s/ Kevin Braddish

Name: Kevin Braddish

Title: Authorized Signatory

IVY HILL MIDDLE MARKET CREDIT FUND VIII, LTD.

By: Ivy Hill Asset Management, L.P., as Asset Manager



By: /s/ Kevin Braddish

Name: Kevin Braddish

Title: Authorized Signatory

IVY HILL MIDDLE MARKET CREDIT FUND V, LTD.

By: Ivy Hill Asset Management, L.P., as Asset Manager



By: /s/ Kevin Braddish

Name: Kevin Braddish

Title: Authorized Signatory

--------------------------------------------------------------------------------

IVY HILL MIDDLE MARKET CREDIT FUND IV, LTD.

By: Ivy Hill Asset Management, L.P., as Asset Manager



By: /s/ Kevin Braddish

Name: Kevin Braddish

Title: Authorized Signatory

IVY HILL MIDDLE MARKET CREDIT FUND XVI, LTD.

By: Ivy Hill Asset Management, L.P., as Asset Manager



By: /s/ Kevin Braddish

Name: Kevin Braddish

Title: Authorized Signatory

FEDERAL INSURANCE COMPANY

By: Ivy Hill Asset Management, L.P., as Investment Manager



By: /s/ Kevin Braddish

Name: Kevin Braddish

Title: Authorized Signatory

IVY HILL MIDDLE MARKET CREDIT FUND XVII, LTD.

By: Ivy Hill Asset Management, L.P., as Servicer



By: /s/ Kevin Braddish

Name: Kevin Braddish

Title: Authorized Signatory

--------------------------------------------------------------------------------